Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered February 10, 1994, convicting him of burglary in the first degree, assault in the second degree, unlawful imprisonment in the second degree, and aggravated harassment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, the court did not err in denying the defendant’s untimely speedy trial motion (see, CPL 30.30 [5]; 210.20; People *407v Lawrence, 64 NY2d 200; People v Bernhardt, 223 AD2d 595; People v Harvall, 196 AD2d 553).
The defendant’s remaining contentions lack merit. O’Brien, J. P., Ritter, Sullivan and Luciano, JJ., concur.